Title: Cash Accounts, October 1773
From: Washington, George
To: 



[October 1773]



Cash


Octr 6—
To Cash for Smiths Work
£ 0. 4. 0


14—
To Ditto recd from Mr Hooe for my Battoe
12. 0. 0



To Ditto recd from Mr Craven Peyton on Colo. Geo. Fairfax’s Acct
52. 0. 0


16—
To Cash recd from Mr Willm Shaw
20. 2. 0


18—
To ditto recd of Mr Jno. Baynes on Acct of [James] Towers’s Land
10.15. 0


Contra


2—
By a pair of Black silk Hose
0.18. 0



By Cash paid Mr Thos Triplet
20. 0. 0



By Freight of a Barrl of Seed from Annapolis
0. 6. 0


9—
By Cash paid Caleb Stone
6. 0. 0



By Charity
1. 3. 9


12—
By Josh Cash for 58¾ B: Wheat @ 4/ Mill
11.15. 0



By Cash pd Do for 177 lbs. Tobo over his Rent
1. 0. 0


15—
By Charity to Captn [John] Posey
4. 0. 0



By Mr [John] Baker Surgeon Dentist
5. 0. 0


16—
By Cash paid John Hagan
1.16. 0


18—
By Ditto paid Gilbert Simpson
30. 0. 0



By Mr John Hough for Quit Rents pr Quitrent & Rect Book
16.17. 1




By Mr Frans Willis on Colo. Fairfax’s acc.
10. 0. 0



By a pair of Leather Breeches for Giles
1. 2. 0


19—
By Cash paid David Cowan in full
12. 7.10



By Ditto pd Dominicus Havenor [Gubner] Do
20. 0. 0



By travellg Exps. to Williamsburg
4.11. 9



By Servants
0. 6. 3


22—
By Cash paid my Mother
15. 0. 0


27—
By Ditto paid Doctr [John] Baker
3. 0. 0



By Ditto gave Colo. [Edmund] Pendleton moving for Settlemt of my Guardianship Acct
1. 0. 0



By Taylor
0. 3. 3


30—
By Cash gave Billy Bassett
0. 6. 0



By an Almanack
0. 2. 6


